        Case 3:19-cv-04024-JSC Document 1 Filed 07/12/19 Page 1 of 15



 1 CLEMENT AND HO,
   A Professional Law Corporation
 2
   RANDALL J. CLEMENT, Cal. Bar No. 193443
 3 201 W. Whiting Avenue
   Fullerton, California 92832
 4 Telephone: (714) 882-5794
 5 Facsimile: (714) 882-5795
   randy@clementandholaw.com
 6
     Attorneys for Plaintiff JUUL Labs, Inc.
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                        NORTHERN DISTRICT OF CALIFORNIA
10
11 JUUL LABS, INC., a Delaware                 Case No. 3:19-cv-4024
12 corporation,
13                      Plaintiff,
                                               PLAINTIFF'S COMPLAINT FOR:
14
           v.                                  (1) TRADEMARK INFRINGEMENT
15                                                 (15 U.S.C §1114);
16 SHREE RAMADHUTA, INC., a                    (2) FALSE DESIGNATION OF
   North Carolina corporation; and                 ORIGIN (15 U.S.C. §1125(a));
17 DOES 1-10, inclusive,
                                               (3) UNFAIR COMPETITION (15
18                                                 U.S.C. §1125(a)); and
                        Defendants.
19                                             (4) UNFAIR BUSINESS
                                                   PRACTICES (CALIFORNIA
20                                                 BUSINESS & PROFESSIONS
21                                                 CODE §17200, et seq.)
22
23
24
25
26
27
           Plaintiff JUUL Labs, Inc. ("Plaintiff" or "JUUL"), for its complaint against

28
     defendant Shree Ramadhuta, Inc., a North Carolina corporation, and DOES 1-10 (all
                                             -1-
                                          COMPLAINT
       Case 3:19-cv-04024-JSC Document 1 Filed 07/12/19 Page 2 of 15



 1 defendants collectively may be referred to hereinafter as the "Defendants"), hereby
 2 alleges as follows:
 3                             NATURE OF THE ACTION
 4        1.     Plaintiff is the designer, manufacturer, and distributor of JUUL-
 5 branded electronic nicotine delivery systems and other related products.
 6        2.     Due to the success of Plaintiff's JUUL-brand of products and the
 7 outstanding reputation they have gained, Plaintiff's products have become targets for
 8 unscrupulous individuals and entities who wish to take a "free ride" on the goodwill
 9 and reputation Plaintiff has spent considerable effort and resources to build.
10        3.     Specifically, wrongdoers have counterfeited JUUL products by
11 illegally manufacturing and distributing fake, copied, and non-genuine versions of
12 JUUL products and related packaging.
13        4.     These wrongful, malicious, and illegal acts not only damage Plaintiff,
14 but also endanger public safety given the category of products at issue.
15        5.     Through this action, Plaintiff combats the distribution of these unlawful
16 and dangerous counterfeit products.
17                                        PARTIES
18        6.     Plaintiff JUUL Labs, Inc. is a corporation organized and existing under
19 the laws of the State of Delaware and having its principal place of business at 560
20 20th Street, San Francisco, CA 94107. JUUL conducts business within this judicial
21 district.
22        7.     Defendant Shree Ramadhuta, Inc. is a corporation organized and
23 existing under the laws of the State of North Carolina and having its principal place
24 of business at 2605 Central Ave, Charlotte, North Carolina 28205. Defendant Shree
25 Ramadhuta, Inc. does business as a store named "Food Mart" at its location.
26        8.     This action concerns an evolving investigation of the true identities of
27 additional wrongdoers and potential alter-ego liability, particularly due to currently
28 undisclosed information in the possession of Defendants. Therefore, Plaintiff is
                                             -2-
                                          COMPLAINT
       Case 3:19-cv-04024-JSC Document 1 Filed 07/12/19 Page 3 of 15



 1 ignorant of the true names and capacities of Defendants sued herein as DOES 1
 2 through 10, inclusive, and therefore sues these Defendants by such fictitious names.
 3 Plaintiff will amend this Complaint to allege their true names and capacities when
 4 determined. Plaintiff is informed and believes, and based thereon alleges, that each
 5 of the fictitiously named defendants is responsible in some manner for the
 6 occurrences herein alleged, and that Plaintiff's damages as herein alleged were
 7 proximately caused by the conduct of each and all of them.
 8                             JURISDICTION AND VENUE
 9         9.     This Court has exclusive subject matter jurisdiction over this case
10 pursuant to 15 U.S.C. §1121 and 28 U.S.C. §§1331, 1338(a), and 1338(b) because
11 (i) claims herein arise out of federal trademark laws as codified in 15 U.S.C. §1114
12 and 15 U.S.C. §1125(a) (i.e. trademark infringement, false designation of origin, and
13 unfair competition); and (ii) the unfair business practices claim herein is brought
14 with and is related to the substantial claims based on trademark laws. This Court
15 also has supplemental jurisdiction over Plaintiff's claims arising under common law
16 or the laws of California pursuant to 28 U.S.C. §1367(a) because the claims are so
17 related to Plaintiff's federal law claims that they form part of the same case or
18 controversy and derive from a common nucleus of operative facts.
19         10.    This Court has specific personal jurisdiction over Defendants. First,
20 Defendants have purposefully directed their activities toward California.
21 Defendants have committed intentional acts, i.e., actions constituting or related to
22 trademark infringement, aimed at Plaintiff in California where Plaintiff holds its
23 intellectual property, and which therefore have caused harm Defendants knew or
24 should have known would be suffered in California. Prior to the filing of this
25 matter, Plaintiff communicated to Defendants via cease-and-desist correspondence
26 originating from California. Unfortunately, Defendants have continued with their
27 intentional acts to infringe Plaintiff's intellectual property rights as described herein.
28 Second, Plaintiff's claims herein arise out of and relate to Defendants' forum-related
                                              -3-
                                           COMPLAINT
        Case 3:19-cv-04024-JSC Document 1 Filed 07/12/19 Page 4 of 15



 1 activities because Defendants conduct has harmed Plaintiff in California and this
 2 judicial district, including by depriving Plaintiff of revenue, diminishing Plaintiff's
 3 goodwill, and/or diluting Plaintiff's trademarks. Third, this Court's exercise of
 4 specific personal jurisdiction is reasonable and comports with fair play and
 5 substantial justice.
 6         11.    Venue is proper in this judicial district for these claims pursuant to 28
 7 U.S.C. §1391(b). As described herein, a substantial part of the events giving rise to
 8 these claims occurred in this judicial district and a substantial part of property that is
 9 the subject of this action is situated in this judicial district, and, therefore,
10 Defendants have extensive contacts with this judicial district relating to Plaintiff's
11 claims. Defendants have conducted and continue to conduct regular and systematic
12 intentional acts violating the intellectual property rights of Plaintiff held in
13 California and in this judicial district. Further, the deference to Plaintiff's choice of
14 forum should be recognized.
15               FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS
16         JUUL Trademarks
17         12.    Plaintiff is the exclusive owner of federally-registered, registration-
18 pending, and common law trademarks. For example, Plaintiff owns the following
19 United States Trademark Registrations:
20                                                 Registration          (1) First Use
            Depiction of Trademark
21
                                                  No. and Date           (2) In Commerce
      JUUL®                                      4,818,664           (1) 06-01-2015
22                                               (09-22-2015)        (2) 06-01-2015
23                                               4,898,257           (1) 06-01-2015
             ®                                   (02-09-2016)        (2) 06-01-2015
24
           13.    True and correct copies of the Registration Certificates for the above-
25
     listed trademarks are attached hereto as Exhibit A. Hereinafter, Plaintiff may
26
     sometimes utilize the phrase "Plaintiff's Marks" to refer to, collectively, Plaintiff's
27
     federally-registered, registration pending, and common law trademarks.
28
                                               -4-
                                            COMPLAINT
       Case 3:19-cv-04024-JSC Document 1 Filed 07/12/19 Page 5 of 15



 1         14.   Plaintiff's Marks appear clearly on JUUL Products, as well as the
 2 packaging and advertisements related to such products.
 3         15.   Plaintiff's Marks, as well as the goodwill arising from such trademarks,
 4 have never been abandoned.
 5         16.   Plaintiff continues to preserve and maintain its rights with respect to
 6 Plaintiff's Marks, including those registered with the United States Patent and
 7 Trademark Office.
 8         17.   JUUL Products have achieved an extraordinary reputation and have
 9 garnered extensive coverage by the media.
10         18.   Through the extensive use of its trademarks, Plaintiff has spent
11 substantial time, money, and effort in developing consumer recognition and
12 awareness of its brand. Plaintiff advertises nationwide, including through its
13 website, and sells its products through its nationwide authorized network. Plaintiff
14 also advertises and sells its products internationally. Plaintiff has built up and
15 developed significant goodwill in its entire product line and Plaintiff's products are
16 immediately identified by Plaintiff's Marks.
17         JUUL Products
18         19.   JUUL designs, manufactures, distributes, advertises, and sells a variety
19 of products that bear or are marketed under the JUUL Marks, including electronic
20 nicotine delivery systems, nicotine pods, and other related products (collectively,
21 "JUUL Products").
22         Counterfeit Sales
23         20.   Beginning on a date that is currently unknown to Plaintiff, Defendant
24 Shree Ramadhuta, Inc. and, on information and belief, certain of the fictitiously
25 named Defendants, without the consent of Plaintiff, have offered to sell and sold,
26 and/or facilitated the offer and sale of, goods that were neither made by Plaintiff nor
27 by a manufacturer authorized by Plaintiff, all by using reproductions, counterfeits,
28
                                             -5-
                                          COMPLAINT
       Case 3:19-cv-04024-JSC Document 1 Filed 07/12/19 Page 6 of 15



 1 copies and/or colorable imitations of JUUL Products and Plaintiff's Marks
 2 ("Counterfeit Goods").
 3         21.    The Counterfeit Goods sold by such Defendants bear counterfeit and
 4 confusingly similar imitations of Plaintiff's Marks in a manner likely to be confused
 5 with genuine JUUL Products.
 6         22.    On April 25, 2019, a representative of Plaintiff made an in-person
 7 identification of Counterfeit Goods for sale at the Food Mart store owned and
 8 operated by Defendant Shree Ramadhuta, Inc.
 9         23.    Also on April 25, 2019, Defendant Shree Ramadhuta, Inc. was served
10 by hand delivery with a cease-and-desist correspondence by Plaintiff's counsel.
11 This cease-and-desist correspondence provided specific notice to Defendant Shree
12 Ramadhuta, Inc. of the following, among other items: (i) Plaintiff had confirmed the
13 sale of Counterfeit Products; (ii) JUUL demanded that Defendant cease the sale,
14 manufacture, advertisement, and importation of Counterfeit Products; (iii) Plaintiff
15 owns the Plaintiff's Marks; (iv) federal and state statutes prohibit the sales of
16 Counterfeit Products and allow for monetary judgments against violators; and (v)
17 further sales of Counterfeit Products would constitute willful infringement under
18 federal law.
19         24.    On May 16, 2019, Plaintiff further investigated Defendant Shree
20 Ramadhuta, Inc. and a JUUL-branded product was purchased from its Food Mart
21 store. Plaintiff subsequently inspected this product and confirmed that the
22 purchased product is counterfeit.
23         25.    Defendant Shree Ramadhuta, Inc. is an authorized JUUL retailer with
24 knowledge of prohibition against the distribution, advertisement, offering for sale,
25 and sale of non-genuine merchandise bearing Plaintiff's Marks, or any variations
26 thereof.
27
28
                                              -6-
                                           COMPLAINT
       Case 3:19-cv-04024-JSC Document 1 Filed 07/12/19 Page 7 of 15



 1         26.   Defendants use words, symbols, images, designs, and names
 2 confusingly similar or identical to Plaintiff's Marks to confuse consumers and aid in
 3 the promotion and sales of the Counterfeit Goods.
 4         27.   Defendants' counterfeit sales outlined above are likely to deceive,
 5 confuse, and mislead purchasers and prospective purchasers into believing that the
 6 products are authorized by Plaintiff. Purchasers and prospective purchasers using or
 7 simply viewing Defendants' Counterfeit Goods and who perceive a defect, lack of
 8 quality, or any other irregularity are likely to mistakenly attribute the issue to
 9 Plaintiff, to the detriment of Plaintiff's business and brand.
10         28.   The likelihood of confusion, mistake, and deception brought about by
11 Defendants' misappropriation of the Plaintiff's Marks is causing irreparable harm to
12 the goodwill symbolized by the Plaintiff's Marks and the reputation for quality that
13 said marks embody.
14         29.   Defendants' unauthorized use of Plaintiff's Marks began after Plaintiff
15 legally established the existence and significant value of such trademarks, including
16 after Plaintiff's adoption and use of it trademarks and after Plaintiff obtained the
17 trademark registrations described above.
18         30.   Defendants' infusion of the Counterfeit Goods into the marketplace
19 reflects adversely on Plaintiff, results in economic loss to Plaintiff including loss of
20 sales of genuine JUUL Products, damages the goodwill of Plaintiff's brand, and
21 thwarts Plaintiff's honest efforts and considerable expenditures to promote its
22 genuine JUUL Products using Plaintiff's Marks.
23         31.   Further, Defendants' actions also endanger public safety given the
24 category of products at issue. Beyond confusing and deceiving consumers, the
25 Counterfeit Goods are likely to cause direct actual damage to the purchasing public
26 given their status as inhaled products of inferior quality and untested compositions.
27
28
                                              -7-
                                           COMPLAINT
       Case 3:19-cv-04024-JSC Document 1 Filed 07/12/19 Page 8 of 15



 1                               FIRST CAUSE OF ACTION
 2               (Trademark Infringement – Counterfeit Goods (15 U.S.C §1114)
 3                                  Against All Defendants)
 4         32.     Plaintiff re-alleges and incorporates by this reference each and every
 5 allegation in paragraphs 1 through 31 as though set forth fully herein.
 6         33.     Plaintiff's Marks, as well as the goodwill arising from such trademarks,
 7 have never been abandoned. Plaintiff's Marks appear clearly on JUUL Products, as
 8 well as the packaging and advertisements related to such products. Plaintiff
 9 continues to preserve and maintain its rights with respect to Plaintiff's Marks.
10         34.     Defendants' actions to sell and distribute the Counterfeit Goods which
11 use spurious designations that are identical to, or substantially indistinguishable
12 from, Plaintiff's Marks as described herein are intended to cause, have caused, and
13 are likely to continue to cause confusion or mistake, or to deceive consumers, the
14 public, and the trade into believing that the Counterfeit Products are genuine or
15 authorized JUUL Products.
16         35.     The foregoing acts of Defendants constitute direct, contributory, and/or
17 vicarious trademark infringement in violation of 15 U.S.C. §1114.
18         36.     Plaintiff has been damaged as a result of Defendants' infringement of
19 Plaintiff's Marks. Plaintiff alleges, on information and belief, that Defendants' sale
20 and distribution of the Counterfeit Goods have resulted in lost sales to Plaintiff, have
21 reduced the business and profits of Plaintiff, and have greatly injured the general
22 reputation of Plaintiff, all to Plaintiff's damage in an amount not yet ascertainable,
23 but will be determined at the time of trial or incorporated into requests for statutory
24 damages.
25         37.     Plaintiff alleges, on information and belief, that Defendants,
26 individually and collectively, have derived, received, and will continue to derive and
27 receive from the aforesaid acts of infringement, gains, profits, and advantages in an
28 amount not yet ascertainable, but will be determined at the time of trial.
                                               -8-
                                            COMPLAINT
       Case 3:19-cv-04024-JSC Document 1 Filed 07/12/19 Page 9 of 15



 1         38.   On information and belief, Defendants acted intentionally and/or
 2 willfully in infringing upon Plaintiff's Marks through sale and distribution of the
 3 Counterfeit Goods, knowing that Plaintiff's Marks belonged to Plaintiff, that the
 4 Counterfeit Goods were in fact infringing, and that Defendants were not authorized
 5 to infringe upon Plaintiff's Marks through sale and distribution of the Counterfeit
 6 Goods.
 7         39.   Defendants' spurious designation of their products also constitute the
 8 use by Defendants of at least one "counterfeit mark" as defined in 15 U.S.C.
 9 §1116(d)(1)(B). Therefore, Plaintiff is entitled to recovery of treble damages and to
10 an award of reasonable attorneys' fees pursuant to 15 U.S.C. §§1117(a) and 1117(b).
11         40.   Because Defendants' actions also constitute the use by Defendants of at
12 least one "counterfeit mark" as defined in 15 U.S.C. §1116(d)(1)(B), Plaintiff
13 reserves the right to elect, at any time before final judgment is entered in this case,
14 an award of statutory damages pursuant to 15 U.S.C. §1117(c)(1) or (2). Plaintiff
15 alleges, on information and belief, that Defendants have knowingly and willfully
16 engaged in the acts complained of with oppression, fraud, malice, and in conscious
17 disregard of the rights of Plaintiff. Plaintiff is, therefore, entitled to the maximum
18 statutory damages allowable.
19         41.   The acts of direct, contributory, and/or vicarious trademark
20 infringement committed by Defendants have caused, and will continue to cause,
21 Plaintiff irreparable harm unless they are enjoined by this Court. On information
22 and belief, Defendants' actions were committed in bad faith and with the intent to
23 cause confusion and mistake, and to deceive the consuming public as to the source,
24 sponsorship, and/or affiliation of Defendants and/or the Counterfeit Goods.
25
26
27
28
                                              -9-
                                           COMPLAINT
       Case 3:19-cv-04024-JSC Document 1 Filed 07/12/19 Page 10 of 15



 1                             SECOND CAUSE OF ACTION
 2   (False Designation of Origin – Counterfeit Goods (15 U.S.C. §1125(a)) Against All
 3                                       Defendants)
 4         42.   Plaintiff re-alleges and incorporates by this reference each and every
 5 allegation in paragraphs 1 through 41 as though set forth fully herein.
 6         43.   Defendants' unauthorized use of Plaintiff's Marks, brand names, and the
 7 other distinctive words, symbols, slogans, color schemes, images, and designs
 8 through which Plaintiff presents its Counterfeit Goods to the market constitutes a
 9 wrongful and false representation to the consuming public that the Counterfeit
10 Goods sold by Defendants originated from Plaintiff or somehow are authorized by
11 or affiliated with Plaintiff.
12         44.   Defendants' actions as described herein constitute violation of 15
13 U.S.C. §1125(a)(1)(A), as such actions are likely to cause confusion, or to cause
14 mistake, or to deceive as to the affiliation, connection, or association of Defendants
15 with Plaintiff and/or as to the origin, sponsorship, and/or approval of the Counterfeit
16 Goods by Plaintiff. These acts amount to false designations of origin.
17         45.   Plaintiff has been damaged as a result of Defendants' actions described
18 herein. Plaintiff alleges, on information and belief, that Defendants' sale of the
19 Counterfeit Goods has resulted in lost sales to Plaintiff, has reduced the business and
20 profits of Plaintiff, and has greatly injured the general reputation and goodwill of
21 Plaintiff, all to Plaintiff's damage in an amount not yet ascertainable, but will be
22 determined at the time of trial or incorporated into requests for statutory damages.
23         46.   Plaintiff alleges, on information and belief, that Defendants,
24 individually and collectively, have derived, received, and will continue to derive and
25 receive from the aforesaid acts of infringement, gains, profits, and advantages in an
26 amount not yet ascertainable, but will be determined at the time of trial.
27         47.   On information and belief, Defendants acted intentionally and/or
28 willfully in using Plaintiff's Marks on the Counterfeit Goods, knowing that
                                            -10-
                                          COMPLAINT
       Case 3:19-cv-04024-JSC Document 1 Filed 07/12/19 Page 11 of 15



 1 Plaintiff's Marks belonged to Plaintiff, that the Counterfeit Goods were in fact
 2 counterfeit, and that Defendants were not authorized to use Plaintiff's Marks on the
 3 Counterfeit Goods.
 4        48.    Defendants' acts of violating 15 U.S.C. §1125(a), directly and/or in
 5 contributory or vicarious manner, have caused, and will continue to cause, Plaintiff
 6 irreparable harm unless they are enjoined by this Court. On information and belief,
 7 Defendants' actions were committed in bad faith and with the intent to cause
 8 confusion and mistake, and to deceive the consuming public as to the source,
 9 sponsorship, and/or affiliation of Defendants and/or the Counterfeit Goods.
10                             THIRD CAUSE OF ACTION
11              (Unfair Competition – Counterfeit Goods (15 U.S.C. §1125(a))
12                                 Against All Defendants)
13        49.    Plaintiff re-alleges and incorporates by this reference each and every
14 allegation in paragraphs 1 through 48 as though set forth fully herein.
15        50.    An express purpose of the Lanham Act is to protect commercial parties
16 against unfair competition.
17        51.    Defendants' unauthorized use of Plaintiff's Marks, brand names, and the
18 other distinctive words, symbols, color schemes, and designs through which
19 Plaintiff presents its products to the market constitutes wrongful and unfair business
20 practices and marketplace bad faith, resulting in inaccurate representations to the
21 consuming public that the Counterfeit Goods sold by Defendants originated from or
22 somehow are authorized by or affiliated with Plaintiff. Defendants so acted for their
23 own financial benefit in disregard to the harm being caused to Plaintiff.
24        52.    Defendants' actions as described herein constitute violation of 15
25 U.S.C. §1125(a)(1)(A), as such actions are likely to cause confusion, or to cause
26 mistake, or to deceive as to the affiliation, connection, or association of Defendants
27 with Plaintiff and/or as to the origin, sponsorship, and/or approval of the Counterfeit
28
                                            -11-
                                          COMPLAINT
       Case 3:19-cv-04024-JSC Document 1 Filed 07/12/19 Page 12 of 15



 1 Goods by Plaintiff. These acts amount to false representations to compete unfairly
 2 with Plaintiff.
 3        53.    Plaintiff has been damaged as a result of Defendants' actions described
 4 herein. Plaintiff alleges, on information and belief, that Defendants' sale of the
 5 Counterfeit Goods has resulted in lost sales to Plaintiff, has reduced the business and
 6 profits of Plaintiff, and has greatly injured the general reputation and goodwill of
 7 Plaintiff, all to Plaintiff's damage in an amount not yet ascertainable, but will be
 8 determined at the time of trial or incorporated into requests for statutory damages.
 9        54.    Plaintiff alleges, on information and belief, that Defendants,
10 individually and collectively, have derived, received, and will continue to derive and
11 receive from the aforesaid acts of infringement, gains, profits, and advantages in an
12 amount not yet ascertainable, but will be determined at the time of trial.
13        55.    On information and belief, Defendants acted intentionally and/or
14 willfully in using Plaintiff's Marks on the Counterfeit Goods, knowing that
15 Plaintiff's Marks belonged to Plaintiff, that the Counterfeit Goods were in fact
16 counterfeit, and that Defendants were not authorized to use Plaintiff's Marks on the
17 Counterfeit Goods.
18        56.    Defendants' acts of violating 15 U.S.C. §1125(a), directly and/or in
19 contributory or vicarious manner, have caused, and will continue to cause, Plaintiff
20 irreparable harm unless they are enjoined by this Court. On information and belief,
21 Defendants' actions were committed in bad faith and with the intent to cause
22 confusion and mistake, and to deceive the consuming public as to the source,
23 sponsorship, and/or affiliation of Defendants and/or the Counterfeit Goods.
24                            FOURTH CAUSE OF ACTION
25     (Unfair Business Practices (Cal. Business & Professions Code §17200, et seq.)
26                                 Against All Defendants)
27        57.    Plaintiff re-alleges and incorporates by this reference each and every
28 allegation in paragraphs 1 through 56 as though set forth fully herein.
                                            -12-
                                          COMPLAINT
      Case 3:19-cv-04024-JSC Document 1 Filed 07/12/19 Page 13 of 15



 1        58.    Defendants' actions described herein constitute unlawful, unfair, and
 2 fraudulent business acts or practices. Defendants' actions thus constitute "unfair
 3 competition" pursuant to California Business & Professionals Code §17200, et seq.
 4        59.    Plaintiff has suffered an injury in fact, including without limitation, an
 5 amount to be proven at trial and diminution in the value of its trademarks and
 6 goodwill, as a proximate result of Defendants' unfair competition.
 7        60.    Plaintiff requests that the Court order Defendants to disgorge all profits
 8 wrongfully obtained as a result of Defendants' unfair competition, and order
 9 Defendants to pay restitution to Plaintiff in an amount to be proven at trial.
10        61.    Defendants' actions have caused, and will continue to cause Plaintiff to
11 suffer irreparable harm unless enjoined by this Court.
12                                  REQUEST FOR RELIEF
13        WHEREFORE, Plaintiff hereby respectfully requests the following relief
14 against Defendant Shree Ramadhuta, Inc. and Does 1-10, inclusive, and each of
15 them, as follows:
16
17        1.     An award of Defendants' profits and Plaintiff's damages for trademark
18               infringement under 15 U.S.C §§ 1114 and 1117, trebled, in an amount
19               to be proven at trial;
20        2.     An award of Defendants' profits and Plaintiff's damages for false
21               designation of origin under 15 U.S.C. §1125(a), trebled, in an amount
22               to be proven at trial;
23        3.     An award of Defendants' profits and Plaintiff's damages for unfair
24               competition under 15 U.S.C. §1125(a), trebled, in an amount to be
25               proven at trial;
26        4.     In the alternative to Defendants' profits and Plaintiff's damages for
27               trademark infringement, an award of statutory damages pursuant to 15
28
                                            -13-
                                          COMPLAINT
     Case 3:19-cv-04024-JSC Document 1 Filed 07/12/19 Page 14 of 15



 1            U.S.C. §1117(c) of $2,000,000.00 for each of the counterfeited
 2            trademarks willfully utilized by Defendants;
 3      5.    Restitution and disgorgement in an amount to be proven at trial for
 4            unfair, fraudulent, and illegal business practices under California
 5            Business & Professions Code §17200;
 6      6.    An injunction by this Court prohibiting Defendants, individually and
 7            collectively, and their respective agents, servants, employees, and
 8            representatives and all persons in active concert and participation with
 9            them, during the pendency of this action and permanently thereafter,
10            from: engaging or continuing to engage in the infringing, unlawful,
11            unfair, or fraudulent business acts or practices described herein,
12            including the advertising, sale, distribution, and/or other dealing in any
13            counterfeit JUUL Products, whether fake imitation products or
14            wrongfully altered or defaced genuine products; using without
15            permission any mark or other intellectual property right of Plaintiff;
16            acting to infringe Plaintiff's trademarks; falsely designating the origin
17            of any product to be from Plaintiff; engaging in unfair competition with
18            Plaintiff; or acting in any other manner to derogate Plaintiff's
19            intellectual property rights;
20      7.    An Order requiring that Defendants provide complete accountings and
21            for equitable relief, including that Defendants disgorge and return or
22            pay Plaintiff their ill-gotten gains obtained from the illegal transactions
23            entered into and/or pay restitution;
24      8.    An Order that an asset freeze or constructive trust be imposed over all
25            monies and profits in Defendants' possession which rightfully belong to
26            Plaintiff;
27      9.    Pursuant to 15 U.S.C. §1118, an Order requiring that Defendants and
28            all others acting under Defendants' authority, at their cost, be required
                                         -14-
                                       COMPLAINT
       Case 3:19-cv-04024-JSC Document 1 Filed 07/12/19 Page 15 of 15



 1              to deliver up to Plaintiff for destruction all products, accessories, labels,
 2              signs, prints, packages, wrappers, advertisements, and other material in
 3              their possession, custody, or control bearing any of Plaintiff's Marks;
 4        10.   Treble damages and punitive damages;
 5        11.   Plaintiff's reasonable attorneys' fees;
 6        12.   All costs of suit;
 7        13.   Prejudgment interest; and
 8        14.   Such other and further relief as the Court may deem just and equitable.
 9
10                                     CLEMENT AND HO,
     Dated: July 12, 2019              A PROFESSIONAL LAW CORPORATION
11
12
13
                                       By              /s/ Randall J. Clement
                                                      RANDALL J. CLEMENT
14                                                     Attorneys for Plaintiff
15                                                       JUUL LABS, INC.

16
17
18
19
20
21
22
23
24
25
26
27
28
                                            -15-
                                          COMPLAINT
